297 S.W.3d 638 (2009)
Richard A. MAYFIELD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91672.
Missouri Court of Appeals, Eastern District, Division Two.
November 17, 2009.
Michelle M. Rivera, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Richard Mayfield ("Movant") appeals from the judgment of the Circuit Court of Jefferson County denying his Rule 29.15 motion for post-conviction relief. In his appeal, Movant asserts that the motion court clearly erred when it failed to find that trial counsel rendered ineffective assistance by depriving Movant of his right to testify. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, *639 provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).